El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
La demandante apela de una sentencia que declara sin lu-gar la demanda y alega lo siguiente:
Io Que la corte inferior erró al considerar en conjunto la prueba de la demandante después de haber denegado la mo-ción de nonsuit, sin que el demandado hubiese sometido el caso a la consideración del tribunal para su sentencia final en el fondo.
2o Que la corte inferior erró al aplicar indebidamente los artículos 292 y 293 del Código de Comercio.
3o. Que la corte inferior erró al dictar sentencia declarando sin lugar la demanda porque tal sentencia es contraria a la prueba.
El primer señalamiento en la forma en que ha sido alegado envuelve una premisa falsa. Después de haber sido declarada sin lugar la moción de nonsuit el demandado tomó excepción y rehusó presentar ninguna prueba. Esto en efecto era una sumisión del caso por los méritos de la prueba ya presentada por la demandante y así fué debidamente considerada por la corte inferior.
*325La moción ele nonsuit era a manera de una, excepción previa a la prueba y para los fines de la moción admitía la veracidad de la prueba de la demandante. La corte al resolver esta mo-ción aceptó necesariamente esta prueba como cierta sin tratar de resolver sobre su valor probatorio en relación con la cre-dibilidad de los testigos según aparecía de la forma de sus declaraciones, contradicciones, inconsistencias en sus manifes-taciones, o como resultado de un examen cuidadoso a la luz de todas las circunstancias concurrentes. La única cuestión así promovida fué si la prueba, de ser cierta, y dando a la demandante el beneficio de toda duda en este sentido, fue o no suficiente para establecer un caso prima facie, y por consi-guiente para sostener una sentencia. Se infiere, pues, que no hubo ningún error o incompatibilidad por parte del juez sen-tenciador al proceder a considerar el caso por sus méritos después de declarar sin lugar la moción de nonsuit.
Las cuestiones que se levantan en los otros dos señalamien-tos de error como fian sido argumentados en el alegato de la apelante se dirigen únicamente al peso de la prueba.
No obstante el becbo de que la apelante ba asumido más bien que demostrado el fundamento de la conclusión a que ba llegado en su alegato, bemos examinado la prueba con cierto cuidado y después de dicho exámen no podemos decir que las conclusiones del juez sentenciador son manifiestamente erró-neas.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada. .

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.